Title: To Alexander Hamilton from Samuel Broome, 18 April 1786
From: Broome, Samuel
To: Hamilton, Alexander



Alexander Hamilton Esqr
Sir
New Haven [Connecticut] April 18th. 1786

Mr James Jarvis informed me a few weeks past that you was willing to take my Son Samuel P Broome into your office. It will be an additional favor if you will leave it optional in me untill next Fall to send him or not. My present Situation forbids a decision immediately.
I will thank you to inform me by letter at the return of my Son the bearer hereof the terms upon which you can admit him in Your office, and the term he must Continue with you. He is young (not yet Seventeen years old) therefore will want very Particular Care taken of him. This I am Sure will be Carefully attended to by you. I am   Sir   Your most obed servt
Sam Broome
